Case 2:20-cv-00012-JRS-MJD Document 39 Filed 04/15/20 Page 1 of 2 PageID #: 545




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                                  )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )    No. 2:20-cv-00012-JRS-MJD
                                                        )
 B. LAMMER,                                             )
                                                        )
                                Respondent.             )


                                 ORDER ON PENDING MOTIONS

        Martin Gottesfeld’s motion regarding discovery, dkt. [37], is denied. There is no need for

 discovery in this action at this time.

        Mr. Gottesfeld’s motion for law library access, dkt. [38], is denied. However, the Court

 grants Mr. Gottesfeld an extension of time through June 1, 2020, to file an amended reply in

 support of his petition for a writ of habeas corpus.

        IT IS SO ORDERED.



 Date: 4/14/2020
Case 2:20-cv-00012-JRS-MJD Document 39 Filed 04/15/20 Page 2 of 2 PageID #: 546




 Distribution:

 MARTIN S. GOTTESFELD
 12982-104
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov
